Citation Nr: 1013423	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-20 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for asthma with 
allergic rhinitis.




ATTORNEY FOR THE BOARD

C. Lawson, Counsel










INTRODUCTION

The Veteran had active service from June 1999 to February 
2007.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for asthma with allergic 
rhinitis and assigned it a noncompensable rating.  In August 
2009, the Board returned this case for additional development 
and the case was subsequently returned for further appellate 
review.  



FINDINGS OF FACT

1.  The Veteran does not have allergic rhinitis with polyps, 
nor does she have allergic rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.

2.  The Veteran's asthma is not productive of forced 
expiratory volume in one second (FEV-1) of 71-80 percent of 
predicted, or the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 71-80 percent, 
nor does it require intermittent inhalational or oral 
bronchodilator therapy.



CONCLUSION OF LAW

The criteria for an initial compensable rating for asthma 
with allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.97, Diagnostic Code 6522-6602 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2007, May 2008 and October 2009.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See also Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the VA has obtained service treatment records; 
assisted the Veteran in obtaining evidence; afforded the 
Veteran an examination in October 2007; and afforded the 
Veteran the opportunity to give testimony before the Board.

In addition, the Veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and has not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced her in the 
adjudication of her appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that the evaluation assigned 
for her asthma with allergic rhinitis does not accurately 
reflect the severity of that disability.  Disability ratings 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating 
schedule.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a Diagnostic Code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation or an 
increased rating has been disagreed with, it was possible for 
a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board concludes that the disability has not 
significantly changed and that a uniform rating is warranted.

The Veteran appeals the RO's February 2008 denial of a 
compensable rating for allergic rhinitis under 
38 C.F.R. § 4.97, Diagnostic Code 6522-6602.  Under 
Diagnostic Code 6522, allergic or vasomotor rhinitis with 
polyps warrants a 30 percent rating.  Without polyps, but 
with greater than 50-percent obstruction of nasal passage on 
both sides or complete obstruction on one side warrants a 10 
percent rating.  

Under Diagnostic Code 6602, a 10 percent rating is warranted 
for an FEV-1 of 71 to 80 percent of predicted, or; an FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy.  

The Veteran feels that a higher rating is warranted.  She 
notes that she had 2 cases of pneumonia in 2 years following 
deployment to the Middle East, and states that she was 
treated for bronchitis in December 2008.  She states that she 
has required the use of an inhaler several times.  A VA 
physician told her that her asthma would not show up on the 
breathing exam unless she was having an attack at that time.  

On VA examination in October 2007, the Veteran noted that she 
had had pneumonia during service.  She had had no subsequent 
shortness of breath, fever, or night sweats.  She complained 
of nasal congestion with clear discharge and sneezing, 
occurring year round.  She also noted slight wheezing at 
night, especially when she was having nasal allergy symptoms.  
She had a prescription for albuterol left over from her past 
pneumonia treatment, and she had used it occasionally.  
Clinically, the Veteran's nose had no obstruction or polyps.  
She had normal chest expansion and her lungs were clear with 
normal breath sounds, and she had 16 respirations per minute.  
Pulmonary function testing revealed her FEV-1 to be 105% of 
predicted; and her FEV-1/FVC to be 99 percent of predicted.  
The diagnoses were mild and intermittent bronchial asthma; 
and allergic rhinitis.  

Post-service treatment records submitted do not show that 
intermittent inhalational or oral bronchodilator therapy has 
been prescribed, or that other rating criteria that would 
provide for a compensable rating have been satisfied.  

Based on the evidence, the Board concludes that a compensable 
rating is not warranted for asthma, allergic rhinitis.  The 
Veteran does not have allergic rhinitis with polyps; nor does 
she have allergic rhinitis without polyps but with greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  The VA examination in 
October 2007 showed no polyps or obstruction.  Moreover, her 
asthma does not produce an FEV-1 of 71-80 percent of 
predicted, or an FEV-1/FVC of 71-80 percent, according to the 
October 2007 VA examination.  Nor does it require 
intermittent inhalational or oral bronchodilator therapy.  
The Veteran may be using medication for it on occasion, but 
the medication has not been prescribed during the rating 
period.  The Board is not satisfied that it has required 
intermittent inhalational or oral bronchodilator therapy.  

The Veteran's 2 cases of in-service pneumonia can not be 
considered for her current rating, as these did not occur 
during the rating period and the rating to be assigned is to 
be based on the impairment currently shown.  She has not 
shown that she was treated for bronchitis in December 2008 
although the case was remanded in August 2009 to obtain all 
relevant medical records.  Whether or not a VA physician told 
her that her asthma would not show up on the breathing exam 
unless she was having an attack at that time is irrelevant, 
as the rating criteria do not specify that the examination 
for asthma must be performed while the claimant is having an 
attack.  While the examiner in October 2007 graded the 
Veteran's asthma as mild, such terms are not used as part of 
the rating schedule criteria for it, and so they are not 
governing.  See Massey v. Brown, 7 Vet.App. 204 (1994).  

The possibility of an extraschedular rating has been 
considered.  However, the service-connected disability does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There have been no 
hospitalizations for the disability at issue during the 
rating period.  The Veteran had left the service in 2007 to 
raise her children, according to the October 2007 VA 
examination, and the symptoms associated with the Veteran's 
disability appear to fit squarely within the applicable 
rating criteria.  As such, extraschedular consideration is 
not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An initial compensable rating for asthma with allergic 
rhinitis is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


